DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 22, & 27.  More specifically, the prior art of record does not specifically suggest causing display of a set of events that are search results of a search query. each event corresponding to a portion of raw machine data associated with a timestamp, the display of the set of events being in a table, the table comprising: a plurality of rows displaying data items of event attributes, the data items associated with the set of events; and an interactive region of the table, the interactive region corresponding to one or more data items of the displayed data items and being user selectable to cause display of an option corresponding to the interactive region, causing the display of the option, the displayed option corresponding to an interface template for composing query commands; and based on a user selection the option in the query interface, causing one or more commands to be added to the search query, the one or more commands composed based on the one or more data items according to instructions of the interface template of the selected option.
Dependent claims 2-21, 23-26, & 28-30, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        August 24, 2021